This was an action instituted by A.B. White against Louise Kroeger and George Kroeger and the Citizens Bank of Billings, to recover possession of an oil and gas lease. On the trial of the case, the evidence in case No. 8942, being White v. Kroeger, ante (opinion filed Dec. 23, 1919), was by agreement the evidence submitted in this case. The court below found the issues in favor of the defendants Kroeger and against the plaintiff, White. The case has been submitted here upon the same briefs. The decision in the case of White v. Kroeger, No. 8942, supra, is decisive in this case, and the opinion in the former case will be adopted as the opinion in this case.
For the reasons stated, the judgment of the lower court will be affirmed.
OWEN, C. J., and KANE, JOHNSON, HIGGINS, and BAILEY, JJ., concur.